                                          Case 4:18-cr-00149-YGR Document 53 Filed 02/18/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                         CASE NO. 4:18-cr-00149-YGR

                                  11                   Plaintiff,                          ORDER DENYING MOTION FOR JUDICIAL
                                                                                           RECOMMENDATION FOR RRC PLACEMENT
                                  12             vs.
Northern District of California
 United States District Court




                                  13     RIDELL LAMBERT,                                   Re: Dkt. No. 51

                                  14                   Defendant.

                                  15

                                  16          Pending before the Court is defendant Ridell Lambert’s pro se motion for a judicial
                                  17   recommendation for additional residential reentry center (“RRC”) placement. (Dkt. No. 51.)
                                  18   Defendant seeks a recommendation from this Court to the Bureau of Prisons (“BOP”) for
                                  19   placement in an RRC for the 1-year term preceding his release from a correctional facility. No
                                  20   response has been filed by the Government. For the reasons set forth below, the Court DENIES the
                                  21   request for a judicial recommendation for RRC placement and defers to the BOP’s determination
                                  22   on this matter.
                                  23                                             DISCUSSION
                                  24          Defendant seeks a judicial recommendation for RRC placement on the grounds that “it
                                  25   would afford him extra time to gain employment, save for housing, and in general integrate back
                                  26   into society.” Defendant asserts that he is enrolled in the Drug Awareness Program and other
                                  27   “numerous classes designed to give him better social skills and education for reentry.” He further
                                  28   states that he “sincerely wants to improve his [mindset], where he does not intend, or ever want to
                                          Case 4:18-cr-00149-YGR Document 53 Filed 02/18/21 Page 2 of 3




                                   1   come back to prison” and contends that placement in an RRC will reduce his risk of reoffending.

                                   2          The Supreme Court has made it clear that “[w]hen a court sentences a federal offender, the

                                   3   BOP has plenary control, subject to statutory constraints, over ‘the place of the prisoner’s

                                   4   imprisonment,’ [18 U.S.C.] § 3621(b), and the treatment programs (if any) in which he may

                                   5   participate, §§ 3621(e), (f); § 3624(f).” Tapia v. United States, 564 U.S. 319, 331 (2011). The

                                   6   sentencing judge can make a judicial recommendation to the BOP to place an inmate in a

                                   7   particular facility or program, but ultimately “decisionmaking authority rests with the BOP.” Id.

                                   8          “Two statutory provisions govern the BOP’s authority to place inmates in its custody in

                                   9   RRCs: 18 U.S.C. §§ 3621(b) and 3624(c).” Sacora v. Thomas, 628 F.3d 1059, 1062 (9th Cir.

                                  10   2010). Section 3621(b) “governs the BOP’s authority in cases where a prisoner who has more

                                  11   than a year left to serve his or her prison sentence requests a transfer to a [RRC].” Id. Section

                                  12   3624(c)(1), as amended by the Second Chance Act of 2007, provides:
Northern District of California
 United States District Court




                                  13                  [The BOP] shall, to the extent practicable, ensure that a prisoner
                                  14                  serving a term of imprisonment spends a portion of the final
                                                      months of that term (not to exceed 12 months), under conditions
                                  15                  that will afford that prisoner a reasonable opportunity to adjust to
                                                      and prepare for the reentry of that prisoner into the community.
                                  16                  Such conditions may include a community correctional facility.
                                  17

                                  18   18 U.S.C. § 3624(c)(1). A sentencing court may make a recommendation that a prisoner serve a
                                  19   term of imprisonment in an RRC. 18 U.S.C. § 3621(b). However, a judicial recommendation is
                                  20   only one factor that the BOP considers in determining a prisoner’s placement and has “no binding
                                  21   effect” on the BOP to determine or change a prisoner’s placement. 18 U.S.C. § 3621(b).
                                  22          A district court’s decision whether to make a recommendation to the BOP is discretionary.
                                  23   See United States v. Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011) (holding that district court’s
                                  24   recommendation to BOP is non-binding and non-appealable, but noting that this conclusion “does
                                  25   not deprive district courts of the authority to make (or not make) non-binding recommendations to
                                  26   the Bureau of Prisons at any time”). Some sentencing courts have issued orders granting a
                                  27   defendant’s request for a judicial recommendation while other courts have denied such requests.
                                  28   See United States v. Perry, No. 13-CR-00049 (TLN), 2017 WL 1534275, at *2 (E.D. Cal. Apr. 28,
                                                                                         2
                                          Case 4:18-cr-00149-YGR Document 53 Filed 02/18/21 Page 3 of 3




                                   1   2017) (noting numerous district court decisions either granting or denying a defendant’s request

                                   2   for a judicial recommendation for placement in an RRC). Those courts that have declined to issue

                                   3   a judicial recommendation for RRC placement cite to BOP’s role in being in a better position to

                                   4   determine such placement. Id.

                                   5          While the Court appreciates defendant’s desire to improve his prospects of successfully

                                   6   reintegrating into society, the Court believes that the BOP is in the best position to evaluate

                                   7   defendant’s current situation and make an appropriate determination as to RRC placement. See

                                   8   United States v. Bishop, No. 07-CR-00516 (JMS), 2015 WL 13235851, at *3 (D. Haw. Oct. 2,

                                   9   2015) (“[T]he BOP is better suited to evaluating whether and to what extent re-entry placement is

                                  10   warranted.). Accordingly, the Court DENIES defendant’s motion for a judicial recommendation

                                  11   for placement in an RRC and defers to BOP’s determination regarding this matter.

                                  12          This Order terminates Docket No. 51.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: February 18, 2021
                                                                                                 YVONNE GONZALEZ ROGERS
                                  16                                                            UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
